
	

113 S2324 IS: Safe and Secure Decommissioning Act of 2014
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2324
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mrs. Boxer (for herself, Mr. Sanders, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Atomic Energy Act of 1954 to prohibit certain waivers and exemptions from emergency
			 preparedness and response and security regulations.
	
	
		1.Short title
			This Act may be cited as the
		  Safe and Secure Decommissioning Act of 2014.
		2.Prohibition of certain waivers and exemptionsChapter 19 of title I of the Atomic Energy Act of 1954 (42 U.S.C. 2015 et seq.) is amended by
			 inserting after section 276 the following:277.Prohibition of certain waivers and exemptions(a)DefinitionsIn this section:(1)Covered regulationThe term covered regulation means—(A)an emergency preparedness or response regulation or requirement; or(B)a security regulation or requirement applicable to spent nuclear fuel.(2)LicenseeThe term licensee has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or any
			 successor regulation).(b)Prohibition of certain waivers and exemptionsSubject to subsection (c), the Commission shall not approve the request of a licensee for a waiver
			 of, or exemption from, a covered regulation applicable to a civilian
			 nuclear power reactor that has permanently ceased to operate.(c)LimitationSubsection (b) shall not apply to a civilian nuclear power reactor described in that subsection at
			 which all spent nuclear fuel has been transferred to spent nuclear fuel
			 dry casks..
		
